United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           November 20, 2003
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                             No. 03-10414
                           Summary Calendar



                          TONY EDWARD POWELL,

                                                   Plaintiff-Appellant,

                                  versus

             DAVID MADDOX, MICHAEL HOUSE; CO II WILSON;
                     CO II HORN; BRANDON ATCHLEY

                                                  Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 2:97-CV-00280
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Tony Edward Powell, former Texas inmate # 526334, appeals the

dismissal   of    his   civil    rights    complaint   under    28    U.S.C.

§§ 1915(e)(2) and 1915A for failure to state a claim for which

relief could be granted.        Powell’s motion to amend his brief is

GRANTED.

     Powell alleged that prison officials used excessive force on

him in an altercation that resulted in his loss of good time


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
credits, among other things.          A prisoner attacking a disciplinary

proceeding that resulted in the loss of good-time credits cannot

bring    a   42   U.S.C.   §   1983   action   seeking   damages   until   his

"conviction" in that proceeding has been expunged, reversed, or

otherwise set aside.       Edwards v. Balisok, 520 U.S. 641, 648 (1997);

Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998)(en banc).

Powell is unable to show that his disciplinary conviction has been

set aside.        See Randell v. Johnson, 227 F.3d 300, 301 (5th Cir.

2000).

     The judgment of the district court is AFFIRMED.                Powell’s

motion for the appointment of counsel is DENIED.               See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).




                                        2